DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1, 5-7 and 9 as well as the addition of claims 21-23.  Claims 10 and 19 are identified as cancelled.  Currently claims 1-9, 11-18 and 20-23 are pending with claims 11-18 and 20 withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “smooth” in claim 6 is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s amendment appears directed to overcome the interpretation of a triangular thread in the prior art.  The word smooth is not defined in applicant’s specification to any requisite degree to ascertain the scope of the claim term.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 22 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Arruda et al. (Pub No 2006/0172028).
With regards to claims 1 and 22, Arruda teaches an extrusion die comprising a first die component (die ring 82) and a second die component (outer ring 90) configured to mate with one another (Fig. 2).  Arruda teaches that the first die component (die ring 82) includes a first body with a rim (84) extending axially therefrom and configured to receive the second die component comprising a platform extending axially from a second body in which both the first and second components comprise at least one channel through which material is flowable (Fig. 2).  Arruda teaches that the first component comprises at least one protrusion and the second component a recess which form a key assembly for rotational alignment (Fig. 2-3, ¶ 0024).  As seen in Fig. 3 and 4 of Arruda the first die component and second die component include first and second ends including at least one cylindrical side surface that extends between the first and second ends of the first and second die component, and as seen in Fig. 3 a second end of element (82) abuts a first end of element (90) with the polymer flow channels extending through the entire structure in fluid communication.
With regards to claim 5, Arruda teaches that the key assembly comprises a protrusion and notch of corresponding shapes in a region that is only a portion of the first and second dies (Fig. 2-3). 

 Claim(s) 1-6, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schultz (PN 3856446).
With regards to claims 1, 22 and 23, Schultz teaches an extrusion die comprising a first die component (66) and a second die component threadedly engaged with the first die component as seen in the Figure reproduced below.  The first die component comprises a rim extending axially therefrom configured to receive a platform of the second die component in which the rim includes at least one protrusion or recess (thread) with a corresponding protrusion or recess (thread) on the second component to form a concordant step register in which both components include a channel through which material is flowable.
    PNG
    media_image1.png
    495
    776
    media_image1.png
    Greyscale

As seen in the Figure above, the first die component (66) includes a first end on the left and a second end on the right which abuts a first end of the second die element which also comprises a second end.  Both the first and second die elements include a channel aligned in fluid communication that extends throughout the entire length of the parts.  Both the first and second die elements include at least one cylindrical outer surface extending between the first and second end (Fig. 4 demonstrates a circular cross section to the parts seen in the figure above).
With regards to claim 2, Schultz teaches a plurality of corresponding protrusions and recesses.
With regards to claims 3 and 4, Schultz teaches that the protrusions are located on all of the interior surface and thus for a given cross-section as seen above there are protrusions on diametrically opposite sides of the rim and in a symmetrical configuration.
With regards to claims 5 and 6, Schultz teaches threads which have a complementary triangular shape, and the threads are only on a portion of the die components.  A thread is interpreted to read upon a smooth, rounded corner that eases engagement as the parts are capable of being threaded which requires rotation and not binding during assembly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arruda et al. (Pub No 2006/0172028) in view of Walker (Pub No 2013/0084349).
With regards to claim 23, Arruda teaches an extrusion die comprising a first die component (die ring 82) and a second die component (outer ring 90) configured to mate with one another (Fig. 2).  Arruda teaches that the first die component (die ring 82) includes a first body with a rim (84) extending axially therefrom and configured to receive the second die component comprising a platform extending axially from a second body in which both the first and second components comprise at least one channel through which material is flowable (Fig. 2).  Arruda teaches that the first component comprises at least one protrusion and the second component a recess which form a key assembly for rotational alignment (Fig. 2-3, ¶ 0024).  As seen in Fig. 3 and 4 of Arruda the first die component and second die component include first and second ends including at least one cylindrical side surface that extends between the first and second ends of the first and second die component, and as seen in Fig. 3 a second end of element (82) abuts a first end of element (90) with the polymer flow channels extending through the entire structure in fluid communication.  Arruda teaches that the second component comprises a recess and the first component comprises a protrusion, but does not explicitly teach the opposite.
Walker teaches an extrusion die (Abstract) comprising a first die component (520) and a second die component (510) configured to mate with one another (Fig. 8).  Walker teaches that the first die component (520) includes a first body with a rim extending axially and at least one first channel (535) through which material is flowable in which the rim defines a recess into which an axially extending platform of the second die component (510) is received.  Walker teaches that the first die component includes at least one protrusion (820) extending radially into the recess and the second die component includes at least one notch (810) complementary to the protrusion to form a concordant step register for positioning the first and second die components with respect to each other (¶ 0045).  Walker teaches the alternative as well in which the second die component (510) would have the protrusions and the first die component would have the notches (¶ 0048).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use a protrusion on the second die element in the alternative to the first die element in Arruda as discussed in Walker as both relate to keyed extrusion dies presenting a reasonable expectation of success, and doing so presents a simple substitution of known prior art equivalents for keyed die alignment.

Allowable Subject Matter
Claims 7-9 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the claims as amended are not taught or rendered obvious by Arruda or Schultz, this argument is not persuasive.  Applicant’s arguments did not go into detail with regards to the specific references of Arruda or Schultz; however, as detailed in the rejection above the subject matter of at least independent claims 1, 22 and 23 is taught or rendered obvious by the current prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742